Title: William Jackson to John Adams, 30 November 1781
From: Jackson, William
To: Adams, John


     
      Dear Sir
      Bilbao November 30. 1781
     
     The last post brought me your Excellency’s letter of the 14. I hope Doctor Franklin will be fully in sentiment with you respecting the disposition of the Continental property, and I am happy in anticipating the pleasing close, which may still attend this hitherto unfortunate business.
     Previous to the receipt of your last letter I had drawn upon Messrs. de Neufville & Son for a sum of money to supply Colonel Trumbull and Doctor Browne, and I apportioned two hundred & fifty guilders for Charles’s use. This is considerably more than was necessary to defray his expences, but in case of accident at sea it would be proper he should have a little money. When we arrive I shall do myself the honor to wait upon Mrs. Adams, and I will then pay her the surplus.
     It is no compliment paid to Charles when I assure your Excellency that his behaviour is unexceptionably good. He reads as much as I wish him to do both in french and English. His writing is considerably improved and his spelling tolerably correct.
     I shall continue to give him every instruction in my power. During the passage we propose to read latin.
     I felicitate your Excellency upon the very acceptable news of Cornwallis’s capture, which we celebrated here yesterday with singular satisfaction.
     I most sincerely wish you a perfect restoration of health and the full enjoyment of every blessing which can render life estimable. Your Excellency will do me justice by believing me at all times to be, with the most perfect esteem and profound respect, your most obedient, humble Servant,
     
      W Jackson
     
     
    